

115 HR 6384 IH: Countering Russian Power Plays Act
U.S. House of Representatives
2018-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6384IN THE HOUSE OF REPRESENTATIVESJuly 16, 2018Mr. Huffman introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, Oversight and Government Reform, the Judiciary, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo impose sanctions relating to persons operating the Nord Stream 2 pipeline, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Countering Russian Power Plays Act. 2.Imposition of sanctions with respect to Nord Stream 2 (a)Sense of CongressIt is the sense of Congress that the United States—
 (1)should stand by its allies in Europe in combating Russian influence and energy coercion; (2)opposes the Nord Stream 2 pipeline because of its detrimental impacts on—
 (A)the energy security of the European Union; (B)the ability of the European Union to meet its renewable energy goals; and
 (C)energy reforms in Ukraine; (3)has a vested interest in the security, economic stability, and political security of Ukraine, and that reducing gas transfers through Ukraine by means of the Nord Stream 2 pipeline would risk destabilizing that country; and
 (4)notwithstanding its opposition to the Nord Stream 2 pipeline, recognizes the European Union’s proper and fundamental need to secure diverse, reliable energy sources, for which the purchase of Russian gas may be an unavoidable component.
 (b)Sanctions imposedSubject to subsection (d), the President shall impose five or more sanctions described in section 235 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9529) with respect to each person described in subsection (c).
 (c)Persons describedThe persons described in this subsection are each person the President determines— (1)operates the Nord Stream 2 pipeline or sells Russian gas to Europe through the Nord Stream 2 pipeline; or
 (2)engages in a significant transaction with the Nord Stream 2 pipeline. (d)Conditions; delayed application (1)ConditionsThe President shall impose sanctions with respect to persons described in subsection (c)(1) only if the President determines that—
 (A)average Russian gas flows through Ukraine to Europe over a period of 12 consecutive months beginning after the date of the enactment of this Act are less than 75 percent of the average annual Russian gas flows through Europe via Ukraine during the three-year period ending on the date of the enactment of this Act;
 (B)Ukraine maintained a reasonable standard of operation of gas pipelines during such 12-month period; (C)Ukraine has not raised transit fees by more than five percent in such 12-month period; and
 (D)there is no other good cause justifying for the reduction of gas flows through Ukraine during such 12-month period.
 (2)Delayed applicationThe President may not impose sanctions with respect to a person described in subsection (c)(2) before the date that is 180 days after the President imposes sanctions with respect to any person described in subsection (c)(1).
				3.United States-European Union energy council
 (a)FindingsCongress finds the following: (1)The United States–European Union Energy Council (Council) was established in 2009 to deepen coordination on transatlantic energy matters, including research and development cooperation.
 (2)The Secretary of State co-chairs the Council with the Secretary of Energy for the United States. The High Representative for External Affairs and the Vice President for Energy Union and Commissioner for Energy and Climate serve as co-chairs for the European Union.
 (3)The Council provides a high-level, bilateral method to address energy issues, including means to develop alternatives to Russian-supplied gas in Europe, in order to promote European security.
 (b)Sense of CongressIt is the sense of Congress that the Secretary of State and the Secretary of Energy should convene, in coordination with the European Union co-chairs, a meeting of the Council on an annual basis, and that the next such meeting should occur not later than 180 days after the date of the enactment of this Act.
 (c)Report on energy support strategyNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Energy, shall submit to Congress a report on the comprehensive strategy of the United States to support European energy security that also includes an analysis of each of the following:
 (1)Energy supplies that could be provided by the United States or other allies to European countries. (2)Steps to reduce European reliance on Russian energy sources.
 (3)Methods to accelerate emerging energy sources or related technologies. (4)Potential industrial partnerships, international financing arrangements, and trade agreements to bolster European energy security.
 (5)Legal and political considerations that could unnecessarily hinder the United States or allied countries from supporting European energy needs.
				